Citation Nr: 1612194	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  10-03 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for major depressive disorder with schizophrenia, undifferentiated type.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1995 to August 1999.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2013, the Board remanded the issue for an increased rating for the Veteran's service-connected schizophrenia disorder and the issue for entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a subsequent March 2014 rating decision, the RO granted service connection for TDIU, effective July 31, 2008.  As that issue on appeal was granted, it is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDING OF FACT

The preponderance of the evidence shows that Veteran's major depressive disorder with schizophrenia, undifferentiated type, was manifested by less than total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 70 percent for major depressive disorder with schizophrenia, undifferentiated type, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard August 2008 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA treatment records have also been obtained.

The Veteran was provided a VA medical examination in September 2008 and February 2014.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Increased Rating

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

The Veteran's service-connected schizophrenia disorder has been rated as 70 percent disabling under the General Rating Formula for Mental Disorders under Diagnostic Code 9434.  See 38 C.F.R. § 4.130.

Under the General Rating Formula for Mental Disorders, the criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness."  DSM-IV at 32.  While the GAF score is relevant evidence, the GAF score alone is neither statutorily nor regulatory controlling in rating a psychiatric disorder, rather the rating is determined by the application of the Rating Schedule, 38 C.F.R. Part 4, as explained above.

Scores ranging from 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  




Facts

In an August 2008 statement, the Veteran noted that he was unable to communicate effectively.  He could not relate to people on a social level, leading him towards thoughts of suicide or harming himself.  He noted that he had hallucinations of small shadows moving around him.  He also noted that he took medication which made it hard for him to concentrate.  

The Veteran was afforded a VA in September 2008.  He noted that he had been in the hospital in July 2008 due to increased agitation and depression.  The Veteran reported experiencing racing thoughts, visual hallucinations to include seeing walls move, seeing shadows, and seeing someone on the side of the road when he was driving.  He also experienced tactile hallucinations, to include feeling something crawling on him.  He stated that he slept excessively due to the medication he was taking.  He isolated himself and was mistrustful of others.  He noted that he lived with his mother and had some conflict with her.  

Upon examination, the VA examiner found that the Veteran had good eye contact and provided appropriate, relevant and coherent responses.   At times, his speech became tangential but could be redirected.  His orientation was intact.  His thought process was loose with associations and circumstances.  The Veteran believed that others were plotting against him to "mess [him] up."  Paranoid delusions and visual and tactile hallucinations were noted as non persistent.  He noted occasional nightmares about his father dying.  No obsessive or ritualistic behavior were reported.  The Veteran stated that panic attacks occurred 3 times per year.  No homicidal or suicidal thoughts were present.  The ability to maintain minimal personal hygiene was noted and there were no problems with activities of daily living.  Memory, to include remote, recent and immediate, was normal.

The Veteran noted that he was unemployed.  He had lost his last job for being "slow."  He noted that he could not move his hands well due to carpal tunnel problems.  His prior employment was as a cashier for two years.  He noted that he had another cashier job, but had problems concentrating.    

The VA examiner reported that the Veteran's speech was illogical at times, with residuals of paranoid thoughts and intermittent perceptual disturbances, mainly of visual and tactile hallucinations.  It was noted that the Veteran's concentration, focusing on tasks, interaction with others and work performance could be affected.  The VA examiner noted that the Veteran went to the gym 4 days a week, but did not interact with anyone.  It was noted that the Veteran tended to get agitated at times and lacked temper control.  Residual paranoid thoughts could interfere with the Veteran's interactions with others.  Total occupational and social impairment was not found.  The Veteran was diagnosed with schizoaffective disorder and a GAF score of 49 was provided.  

In a December 2009 statement, the Veteran noted that he sometimes felt helpless and useless.  His thoughts seemed perverted or malicious which caused confusion.   He often thought that people were out to get him or destroy his reputation.  He also felt isolated from society.  

VA treatment records show treatment for the Veteran's schizophrenia disorder.  An August 2009 psychiatry outpatient note shows that the Veteran denied mood swings, had not suffered from an hallucinatory experience since taking medication, and had no thoughts of suicide.  A GAF score of 45 was provided.  A  September 2010 VA psychology outpatient note shows that the Veteran reported being isolated from others.  He noted hesitations regarding developing friendships through church interactions.  He noted thoughts of stabbing himself, but denied suicidal gestures.  A GAF score of 48 was provided.  An April 2011 VA psychiatry outpatient note  reflects that the Veteran sometimes heard his cousin's voice at night.  His affect was blunted.  His judgement was adequate and his insight was fair.  A GAF score of 50 was provided.  A February 2013 VA mental health note shows that the Veteran's thought process was organized and goal directed.  He denied suicidal or homicidal ideas.  His memory was intact and no psychotic features were noted.  A GAF score of 55 was provided.  

The Veteran was afforded a VA mental disorders examination in February 2014.  He reported that he went to church regularly.  He noted that he taught Sunday school to teenagers, weekly.  He noted that he had one friend outside of church who he talked to once or twice a month on the phone.  He would try to see a movie with his friend once a month.  He noted not having any hobbies.  He did not visit with others.  His typical day was to cook, watch TV, pray and study.

The Veteran's symptoms were reported as depressed mood, anxiety, suspiciousness, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and suicidal ideation.  

The VA examiner noted that the Veteran was alert, oriented and cooperative.  He showed no signs of acute distress.  No panic attacks were reported.  The Veteran's judgement was not impaired.  

The Veteran's affect was flat and slightly vacant.  He reported having some racing thoughts.  There was no evidence of responding to internal stimuli.  He struggled with getting easily agitated and responding to triggers with paranoid tendency.  He felt guilty at times.  Fleeting suicidal thoughts were present, without urge or intent.  Thought disturbances were mild in propensity as the Veteran reported intermittent suspiciousness.  He also reported experiencing one, vague auditory hallucination since his last VA examination.  

The VA examiner noted partial remission of the Veteran's service-connected disability which was believed to be due to keeping to a predictable/familiarly routine with minimal and limited stressors.  He noted that occupational demands would represent stressors that would threaten remission.  Ongoing training might benefit the Veteran to determine a potential benefit and success that employment could offer.  

Analysis

While the lay and medical evidence of record arguably demonstrates that the Veteran's major depressive disorder with schizophrenia, undifferentiated type, has resulted in some occupational and social impairment, the evidence does not demonstrate that he has symptoms such as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; or disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

The evidence does not show grossly inappropriate behavior.  While the Veteran has reported thoughts of suicide, the September 2008 VA examination report reflects that no homicidal or suicidal thoughts were present.  The February 2014 VA examination report shows that the Veteran suffered from fleeting suicidal thoughts, without urge or intent.  The Veteran has not exhibited an intermittent inability to perform activities of daily living.  In his February 2014 VA examination he noted that he cooks and watches TV.  While the Veteran is somewhat socially isolated, the Veteran has reported that he teaches weekly Sunday school classes, and talks to and sees a movies with a friend once a month.  Mild memory loss has been noted, but it has not been shown to the extent of memory loss for names of close relatives or own name.  

The Veteran has noted visual hallucinations, however, the September 2008 VA examination report indicates that his paranoid delusions and visual and tactile hallucinations were non persistent.  The February 2014 VA examination report reflects that the Veteran had experienced one, vague auditory hallucination since his last examination.  In consideration of the frequency, severity, and duration of the Veteran's symptoms and their effect on the Veteran's overall occupational and social functioning, the Board finds that his acquired psychiatric disability does not manifest in total occupational and social impairment.

Nor are there any other manifestations, not included in the diagnostic criteria that would warrant a higher rating.  This is so even with consideration of the Veteran's GAF scores.  Individual GAF scores are not dispositive as to the proper disability level, and must be considered with all the evidence of record.  See Cline v. Shinseki, 26 Vet. App. 18, 28 (2012) (stating that GAF scores, although potentially probative of the level of impairment caused by a mental disorder, "are not dispositive of the proper level of disability."); see also Massey v. Brown, 7 Vet. App. 204, 207 (1994).  The Veteran's GAF scores have ranged from 45 to 55 which indicate a moderate to serious range for assessing psychiatric symptoms.  Taking into consideration the Veteran's entire disability picture, the Board finds the GAF scores assigned to his psychological profile consistent with the criteria for a 70 percent disability rating.

For these reasons, the Board finds that the Veteran's psychiatric symptoms do not arise to the level of impairment as contemplated by a 100 percent rating and more closely approximate the 70 percent rating criteria, which contemplate his manifestations of a psychiatric disorder.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434.  The preponderance of the evidence is against the claim for a rating in excess of 70 percent for the Veteran's service-connected major depressive disorder with schizophrenia, undifferentiated type; there is no doubt to be resolved; and an increased rating is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted under 38 C.F.R. § 3.321(b) (2015).  The Board finds that the Veterans service-connected major depressive disorder with schizophrenia, undifferentiated type, does not warrant referral for an extraschedular rating.  The evidence shows that the Veteran's service-connected major depressive disorder with schizophrenia, undifferentiated type, results in mild memory loss, decreased energy and motivation, and social isolation.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  Moreover, GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  The Veteran's symptoms have been accurately reflected by the schedular criteria, and this is particularly so given that the symptoms listed in the rating criteria are non-exhaustive and merely exemplary of the approximate level of impairment.  Accordingly, the Board finds that the Veteran's disability picture is contemplated by the rating schedule; the assigned schedular evaluation for the service-connected major depressive disorder with schizophrenia, undifferentiated type, is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

Finally, although the Court of Appeals for Veterans Claims has held that a claim for an increased rating is a claim for the highest rating possible, to include TDIU, as noted above, the record indicates that the Veteran is already in receipt of a TDIU rating and there is no indication that he has disagreed with the effective date of that rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Therefore, the issue of entitlement to TDIU is not part of the underlying appeal.


ORDER

Entitlement to a disability rating in excess of 70 percent for major depressive disorder with schizophrenia, undifferentiated type, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


